Complaint of our disposition of two of the contentions of appellant is made in the motion. Both these have received our careful attention. We are still unable to believe error appears in either matter of gravity sufficient to call for a reversal. Appellant while a witness in his own behalf admitted that he was charged with an offense in Wichita County, Texas. On redirect examination his counsel asked him the question, as same appears set out in the bill' of exceptions, "Tell the jury whether or not he has arrested you every time he has seen you? A. Yes, sir." At this point there was an objection made by the state, as appears from the bill, "to any further testimony like that." The court sustained the state's *Page 467 
objection, and the bill recites that appellant's counsel asked that his exception be noted. A careful examination makes evident that this bill does not set out what other questions relative to the matter referred to appellant expected to ask, nor what answers he expected to be given. Manifestly in the absence of such showing the bill is insufficient. This court could not predicate a holding of error upon a bill of exceptions that did not bring before us the question which the court refused to permit to be asked, and the answer the court refused to admit.
The other point now renewed is complaint of the reception of testimony from defense witness Grace, as follows: "I believe the boy — I think his eyesight is keen enough to distinguish as large things as automobile tires." This answer of the witness was given in response to a question on cross-examination by state's counsel wherein he sought to have the witness say whether he would undertake to state that Winburn Griggs, a state witness, could not look through a window pane in the school house and see automobile tires in a Ford car passing over the road by the school house. The question was objected to as calling for a conclusion and as being prejudicial, inflammatory and calculated to injure the rights of the appellant. We do not believe such objection well taken. The answer made by the witness does not appear to be responsive to the question asked, but there was no objection made to the answer given, and no request that the court instruct the jury not to consider same on the ground that it was not responsive. In such condition of the record we do not think appellant in any position to complain.
The motion for rehearing will be overruled.
Overruled.